Citation Nr: 0843626	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran had active service from December 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana denying the veteran's nonservice-
connected pension claim.


FINDINGS OF FACT

1.  The veteran served in the Army from December 1970 until 
December 1972, during a period of war.

2.  The veteran is 58 years old, does not receive Social 
Security benefits, and is not a nursing home patient.

3.  The veteran's compensable nonservice-connected disability 
evaluations, including ratings for a right radial impairment, 
hypertension, hemorrhoids, and a mental disorder, do not 
combine to establish a disability rating of 70 percent or 
more.


CONCLUSION OF LAW

The criteria for basic entitlement to a permanent and total 
disability rating for non-service-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.3, 3.314, 3.321, 3.340(b), 3.342, 
4.16, 4.17, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5212, 5215, 5230, 5280; 
4.104, DC 7101; 4.114, DCs 7336, 7345, 7346, 7354; 4.130, DC 
9435 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claims, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The veteran was provided with preadjudication VCAA 
notification in a July 2004 pre-rating letter.  This letter 
told the veteran what evidence was needed to substantiate his 
claim for nonservice-connected pension.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  Finally, the letter 
notified the veteran that he should submit any treatment 
records relevant to his claim, and invited him to send 
information relevant to his claim.  This letter met the duty 
to notify the veteran in accordance with Pelegrini.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's VA treatment records have been 
obtained.  He has been afforded a VA examination, and a 
sufficient medical opinion has been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.  

Nonservice-Connected Pension

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

Benefits payable are subject to limitations on annual income 
and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 
3.3(a)(3), 3.274.  Total disability is present when 
impairment of the mind or body renders it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).

There are several bases on which permanent and total 
disability for pension purposes may be established.  Total 
and permanent disability may be determined on the basis of 
the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

Pension shall be paid to any veteran of war who is over the 
age of 65.  38 U.S.C.A. § 1513.  Permanent and total 
disability will be presumed for a veteran over the age of 65.  
38 C.F.R. § 3.314(b)(2).

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code (DC) of the VA's Schedule for 
Rating Disabilities, to determine whether the veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  However, if there is only one 
such disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a 100 
percent schedular rating for pension purposes.  38 C.F.R. § 
4.16, 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extraschedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  38 
C.F.R. § 3.321(b)(2).

Diagnostic Criteria

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

With regard to radial impairment, a rating of 10 percent is 
warranted where there is malunion of the radius with bad 
alignment and a rating of 20 percent is warranted where there 
is nonunion of the radius in the upper half.  A rating of 30 
percent for major extremity (20 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
Finally, a maximum rating of 40 percent for major extremity 
(30 percent if minor) is warranted where there is nonunion in 
the lower half, with false movement with loss of bone 
substance (1 inch, 2.5 cm.) and marked deformity.  38 C.F.R. 
§ 4.71a, DC 5212.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  Traumatic arthritis is rated under the same 
criteria.  38 C.F.R. § 4.71a, DC 5010.

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, DC 5215.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
United States Court of Appeals for Veterans Claims (Court) 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

A noncompensable evaluation is warranted for any limitation 
of motion for the ring or little finger.  38 C.F.R. § 4.71a, 
DC 5230.

A compensable 10 percent evaluation for unilateral hallux 
valgus (bunion) requires the foot have a resection of the 
metatarsal head or be found to be severe with symptomatology 
equivalent to amputation of the great toe.  A 10 percent 
evaluation is the maximum possible for assignment under DC 
5280.  38 C.F.R. § 4.71a, DC 5280.

The rating schedule provides for a 10 percent evaluation for 
hypertension manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101.

Hemorrhoids are rated under DC 7336.  A noncompensable rating 
is warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent rating is warranted where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum 20 percent rating is warranted where 
there must be evidence of hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, DC 7336.

Hepatitis A and B are evaluated under DC 7345 as chronic 
liver diseases without cirrhosis.  With marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy, a maximum 100 percent rating 
is warranted.  A 60 percent evaluation is to be assigned when 
there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures, a 30 percent rating is 
appropriate.  Demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  A noncompensable rating is to be assigned for 
healed, non-symptomatic hepatitis.  38 C.F.R. § 4.114, DC 
7345.

The schedule does not have a rating code for gastroesophageal 
reflux disease (GERD) and it is rated by analogy under the 
hiatal hernia diagnostic rating criteria.   A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, DC 7346. 

Hepatitis C is rated under DC 7354.  Nonsymptomatic hepatitis 
is rated as noncompensable (0 percent).  A 10 percent rating 
is assigned for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of a least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, DC 7354.

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) have a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A maximum 100 percent rating is warranted with 
serologic evidence of hepatitis C infection and the following 
signs and symptoms due to hepatic C infection: Near constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right quadrant pain).  
38 C.F.R. § 4.114, DC 7354.

The veteran's depression has been evaluated under the general 
rating formula for mental disorders.  A 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, DC 9435.

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The list of symptoms under the rating criteria for mental 
disorders are meant to be examples of symptoms that would 
warrant the evaluation, but are not meant to be exhaustive, 
and the Board need not find all or even some of the symptoms 
to award a specific evaluation.  Mauerhan v. Principi, 16 
Vet. App. 436, 442-3 (2002).  On the other hand, if the 
evidence shows that the veteran suffers symptoms or effects 
that cause occupational or social impairment equivalent to 
what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

Factual Background

The veteran contends that he is totally disabled due to his 
nonservice-connected disabilities, including: Hepatitis A, B 
and C, residuals of a right wrist surgery, hypertension, 
hemorrhoids, depression, GERD, bilateral hallux valgus and 
residuals of a fractured left hand.  

The veteran reported that he was separated, had no dependent 
children, was unemployed and had no assets in his July 2004 
formal claim.  A July 2004 inquiry to the Social Security 
Administration (SSA) revealed that the veteran was not in 
receipt of SSA benefits.

The veteran reported in an August 2004 VA general medical 
examination that he had worked as a machine operator until 
2003 when he lost his job after getting into a fight and 
being incarcerated.  His previous job refused to re-hire him 
and he had been living with his mother since losing his job.  
He denied taking any medications and reported being left-
handed.  He reported having a "knot in his stomach" but 
denied vomiting, hematesmesis, melena, nausea, distention or 
colic.  He also reported fracturing his right wrist in the 
1990 and a left hand infection, requiring a closed reduction 
for the right wrist and debridement of the left hand.  Pain, 
stiffness, swelling, heat, redness, instability, locking and 
flare-ups were denied.  He complained of lack of endurance 
and fatigability.  

Physical examination revealed that the joints were not 
painful on range of motion, and no evidence of hermorrhoidal 
bleeding was found.  Wrist dorsiflexion was to 70 degrees 
with no ankylosis.  An X-ray, reviewed by a physician, 
revealed a distal radius deformity, including a tilted 
radiocarpal angle, due to a prior trauma.  A deformity of the 
left fifth metacarpal phalangeal joint (little finger), due 
to a prior trauma, was also noted in an X-ray.  Diagnoses of 
right wrist with moderate deformity status post closed 
reduction and left hand status post fracture and debridement 
were made.

A September 2004 VA upper gastrointestinal (UGI) series 
revealed considerable gastric reflux on a water siphonage 
test; an impression of gastric reflux was made.

A September 2004 VA treatment note indicated the veteran had 
tested positive for Hepatitis A, B, and C antibodies.  He 
reported experiencing increased fatigue, but denied weight 
loss and abdominal pain.  Indigestion and heartburn were also 
reported.  Diagnostic impressions of GERD and Hepatitis were 
made.

The veteran's blood pressure was noted to be 140/92 in 
September 2004, 138/92 March 2005, 115/93 in September 2005, 
and 141/99 in January 2006.

The veteran complained of depression and of regret in a March 
2005 VA psychiatric consultation.  He reported that he had 
worked in a job for 27 years prior to getting into a physical 
altercation with another employee that led to his 30-day 
incarceration and termination from that employment.  
Hallucinations, delusions, and paranoia were denied.  He had 
fair insight with average judgment, and presented with 
appropriate dress and grooming.  His blood pressure was noted 
to be 144/96.  An assessment of affective disorder was made, 
and a GAF score of 72 was assigned.

A March 2005 VA Hepatology treatment note reflected the 
veteran's complaints of discomfort due to prolapsed 
hemorrhoids.  He later reported that he was no longer having 
bleeding or prolapse in a June 2005 VA Hepatology treatment 
note.

A June 2005 VA orthopedic examination, performed by a nurse 
practitioner, included an assessment of right distal radius 
(forearm) malunion with degenerative joint disease.  Physical 
examination revealed "good" wrist range of motion with no 
pain.  An X-ray revealed that this malunion included severe 
shortening, a dorsal tilt, a loss of radial inclination and a 
loss radiocarpal joint space.  An August 2005 VA orthopedic 
treatment note reflected that the veteran had been scheduled 
for surgery in July 2005, but had it postponed due to 
"attending coverage".  His osteotomy surgery was further 
postponed due to his blood white blood count and the 
resulting infection risk.

A January 2006 VA Hepatology/GI treatment note reflected the 
veteran's complaints of right wrist pain and hemorrhoid 
bleeding.  Depression, as well as suicidal and homicidal 
ideation, was denied.  Myalgia (muscle pain), arthralgia 
(joint pain) and fatigue were "controlled".  His blood 
pressure was noted to be 141/99.  A liver ultrasound showed 
that the liver was normal in echogenicity and texture.

Analysis

The veteran served from December 1970 to December 1972 in the 
Army, during the Vietnam era. Therefore, he has the required 
period of wartime service.

However, the veteran does not qualify for a nonservice 
connected pension as his compensable disability evaluations 
do not combine to establish a rating of 70 percent or more, 
nor is he over the age of 65, deemed to be disabled by the 
Commissioner of Social Security, or a patient in a nursing 
home.

Despite the veteran's August 2004 reports of alcohol and 
marijuana consumption and his diagnosis of marijuana abuse, 
that conduct has not been considered to be willful misconduct 
for purposes of this decision.

A 30 percent disability evaluation is warranted for residuals 
of a right wrist fracture, the maximum evaluation available 
under the diagnostic code.  The August 2005 orthopedic 
treatment note indicated that the veteran will require 
surgery to repair his right distal radius, and that there was 
a loss of radiocarpal joint space.  He reported being left-
handed in the August 2004 VA examination, warranting a minor 
evaluation.  The Board notes that the RO mistakenly assigned 
the veteran a 40 percent evaluation for major extremity.  DC 
5212.  As the veteran's right wrist range of motion is within 
normal limits, and such factors as painful motion, excess 
fatigability or flare-ups have not been reported, an 
evaluation under DC 5215 is not warranted.  In addition, an 
evaluation under DC 5003 is not warranted as it results in a 
lesser disability rating.

A 10 percent hemorrhoid disability evaluation is warranted, 
as the veteran had reported the presence of hemorrhoids on 
several occasions.  He reported bleeding due to hemorrhoids 
at his January 2006 VA examination, but did not report 
bleeding at his June 2005 VA examination.  A higher 
evaluation is not warranted as no competent medical evidence 
has been presented suggesting that the veteran experiences 
persistent hermorrhoidal bleeding accompanied by anemia or 
fissures.  DC 7336.

A 10 percent hypertension disability evaluation is warranted 
as the veteran's diastolic blood pressure was consistently 
been in the 90-100 range.  The veteran's blood pressure was 
noted to be 140/92 in September 2004, 144/96 in March 2005, 
115/93 in September 2005 and 141/99 in January 2006.  A 
higher evaluation is not warranted as the veteran's diastolic 
blood pressure did not predominately exceed 110 or more, nor 
did his systolic pressure predominately exceed 120 or more.  
DC 7101.

A 10 percent disability evaluation is warranted for mental 
disorder, diagnosed as affective disorder in the March 2005 
VA psychiatric examination.  The veteran's symptoms were 
controlled by medication, there were no reports of social or 
occupational impairments attributable to his mental disorder, 
and the assigned GAF score of 72 suggests only very mild 
symptoms.  A higher evaluation is not warranted as such 
symptoms as anxiety, suspiciousness, panic attacks, chronic 
sleep impairment, and mild memory loss were not reported.  DC 
9435.

A noncompensable disability evaluation is warranted for the 
veteran's bilateral hallux valgus (bunions).  Although the 
veteran has been diagnosed as suffering from this condition, 
no competent medical evidence has been presented which 
suggests severe symptomatology or that a resection of the 
metatarsal head is necessary.  DC 5280.

A noncompensable disability evaluation is warranted for 
Hepatitis A and B as these conditions are asymptomatic.  A 
higher evaluation is not warranted as fatigue, malaise, 
anorexia or incapacitating episodes lasting at least one week 
but not more than two weeks was not reported.  DC 7345.

A noncompensable disability evaluation is warranted for 
Hepatitis C as the condition is asymptomatic.  A higher 
evaluation is not warranted as intermittent fatigue, malaise, 
anorexia, or incapacitating episodes lasting at least one 
week but not more than two weeks over the past twelve months 
were not reported.  DC 7354.

A noncompensable disability evaluation is warranted for GERD 
as epigastric distress involving two or more of the following 
symptoms had not been reported: dysphagia (difficulty 
swallowing), pyrosis (heartburn), regurgitation, or 
substernal or arm or shoulder pain.  The veteran has only 
reported experiencing heartburn.  DC 7346.

A noncompensable disability evaluation, the maximum 
evaluation available under the ratings code, is warranted for 
the veteran's left fifth metacarpal phalangeal joint (little 
finger) deformity, as no limitation of motion was noted, nor 
does the diagnostic code offer a compensable evaluation for 
such an injury.  A higher evaluation is not warranted as no 
competent medical evidence has suggested that this finger had 
been amputated.  DC 5230.

The veteran's compensable nonservice-connected disabilities 
therefore include: residuals of a right wrist fracture, rated 
at 40 percent disabling; hemorrhoids, rated at 10 percent 
disabling; hypertension, rated at 10 percent disabling; and 
depression, rated at 10 percent disabling.  His combined 
disability evaluation is 60 percent.  38 C.F.R. § 4.25.

As the veteran has two or more disabilities, he must have one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more to be eligible for a nonservice-connected 
pension.  Such a pension is not warranted as the veteran's 
combined disability evaluation is 60 percent.  38 C.F.R. 
§ 4.16, 4.17.

The Board has also considered an extraschedular total and 
permanent disability rating for the veteran.  No competent 
evidence has been presented which suggests that the veteran 
is unable to secure or follow substantially gainful 
employment by reason of his nonservice-connected 
disabilities.  The veteran's various disabilities, the 
majority of which are noncompensable, have not been shown to 
have affected his ability to be employed during his previous 
employment.  He indicated in his August 2004 VA examination 
that he had worked as a machine operator for 27 years before 
being terminated in 2003 due to his involvement in a physical 
altercation with another employee.  He also reported that his 
previous place of employment would not rehire him after he 
completed his 30-day incarceration.  In addition, neither the 
VA examiner nor the submitted medical evidence has suggested 
that the veteran's unemployment was due to a nonservice-
connected disability.  He has demonstrated an ability to 
maintain employment while suffering from his nonservice 
connected disabilities, as his right arm radial impairment 
reportedly occurred over ten years ago.  Extraschedular 
consideration is therefore not warranted.  38 C.F.R. § 
3.321(b)(2).

All benefit of the doubt has been resolved in favor of the 
veteran, but the evidence does not warrant grant of the 
veteran's claim.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to a nonservice-connected disability evaluation 
is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


